TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00202-CR



                                 Magnum John Boyce, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-16-201233, HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Magnum John Boyce seeks to appeal from a judgment of conviction for

the offense of attempted tampering with or fabricating physical evidence with intent to impair. See

Tex. Penal Code § 37.09(c). The trial court has certified that this is a plea-bargain case and appellant

has no right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d)

(“The appeal must be dismissed” if trial court does not certify defendant’s right of appeal.).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: May 27, 2016

Do Not Publish